Citation Nr: 0534985	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vasculitis and 
encephalopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  In November 2004, 
the Board remanded the present matter for additional 
development and due process concerns.  


FINDING OF FACT

Vasculitis and/or encephalopathy did not have its onset 
during active service or result from disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
vasculitis and encephalopathy have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.316 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March and May 2002.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional VCAA letters were mailed to the 
veteran on February 2004 and February 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in May 2003 and July 2005.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Regarding service connection for residuals of exposure to 
mustard gas and other vesicant agents, VA is required to 
conduct a two-pronged analysis of the appellant's claim.  
That is, a presumptive service connection analysis under 38 
C.F.R. § 3.316 and a direct service connection analysis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).

Under the presumptive service connection analysis, the 
appellant will be entitled to service connection only if the 
record shows he had: (1) full-body exposure, (2) to a 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed a specified condition as 
set forth at 38 C.F.R. § 3.316.  See also Pearlman v. West, 
11 Vet. App. 443 (1998).  Under the direct service connection 
analysis, the appellant will only be entitled to service 
connection if the record contains competent medical evidence 
of a current disease process, competent medical evidence of a 
relationship between currently diagnosed disease process and 
exposure to a vesicant agent while in military service, and 
proof of in-service exposure to a vesicant agent.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "full-body exposure" is defined at M21-1, Part 
III, par. 5.18(a) (hereinafter M21-1) defines this term as 
including (1) exposure during field or chamber testing, (2) 
exposure under battlefield conditions during World War I, (3) 
those present at the German air raid on the harbor at Bari, 
Italy during World War II, and (4) those engaged in the 
manufacture and handling of vesicant agents during their 
military service.  This term does not include skin testing or 
patch testing, which are not qualifying full-body exposure as 
required under 38 C.F.R. § 3.316.

According to 38 C.F.R. § 3.316 and M21-1, Part III, par. 
5.18, exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.
(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.
(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

Service connection will not be established under the 
provisions of 38 C.F.R. § 3.316 if the claimed condition is 
due to the veteran's own willful misconduct (See §3.301(c)) 
or there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  See §§ 3.301(c), 3.303.  In 
summary, the presumptions of 38 C.F.R. § 3.316 will attach 
only after the appellant shows: (1) full-body exposure, (2) 
to a specified vesicant agent, (3) during active military 
service, and (4) subsequent development of a specified 
disease process as set forth at 38 C.F.R. § 3.316.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
vasculitis and encephalopathy.  

The service medical records indicate that in March 1945 the 
veteran volunteered for chemical warfare vesicant test.  He 
received a skin application of less than 0.4 milligrams (mg) 
of blister gas.  As a result he developed erythema.  

In March 1946, the veteran was seen for headaches, fever, and 
weakness at a military base in the Philippines.  Examination 
was negative except for moderately injected nasopharynx and 
scattered/moist rales over the lung fields.  The assessment 
was acute cat fever.  The veteran was given a separation 
examination in June 1946.  The examiner summarized that no 
defects were found with the veteran.

Following service, the veteran was admitted to Scott and 
White Hospital with delirium from August 2001 to September 
2001.  The discharge summary stated that the veteran was 
transferred to the Rehabilitation Unit for encephalopathy, 
apparently on the basis of a systemic vasculitis.  He was 
diagnosed as having vasculitis; the cause, however, was 
unknown.  

The veteran received private medical treatment from Northside 
Geriatrics from September 2001 to October 2001.  The 
September 2001 treatment report stated that the veteran was 
hospitalized due to vasculitis, which caused delirium.  It 
also stated that during the veteran's rehabilitation at Scott 
and White, he underwent a temporal artery biopsy, which was 
compatible with arteritis, but not giant cell arteritis.  At 
that time, the veteran was reportedly receiving physical 
therapy and occupational therapy at VA and cognitive 
functions were improving slowly.  The October 2001 treatment 
record stated that the veteran's vasculitis delirium was 
completely cleared.  

In May 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The examiner noted that the 
veteran was undergoing treatment for vasculitis of unknown 
etiology, which started in June 2001.  He was diagnosed as 
having vasculitis of recent onset.

In July 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran was 
diagnosed as having vasculitis as a temporal arteritis.  The 
examiner opined that this diagnosis was not related to any 
conditions experienced during service.  

The presumptive provisions of 38 C.F.R. § 3.316 do not allow 
the award of service connection for vasculitis and/or 
encephalopathy.  Additionally, there is no competent evidence 
of record showing that the veteran's vasculitis and 
associated encephalopathy had its onset during active service 
or any applicable presumptive period, or is related to any 
in-service disease or injury.  During the May 2003 VA 
examination, it was noted that the veteran's vasculitis was 
of recent onset.  The cause of this condition was described 
as unknown in 2001.  There is no medical opinion of record 
linking the veteran's vasculitis and encephalopathy, first 
diagnosed 55 years after his separation from service, to his 
active service.  In fact, the July 2005 VA examiner provided 
a definitive opinion that the veteran's vasculitis was not 
related to active service.  The opinion was based upon review 
of the claims file and a physical examination, and is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Any contentions by the veteran that his vasculitis and 
associated encephalopathy is somehow related to his active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In sum, there is no record of a diagnosis of vasculitis or 
encephalopathy in service, and there is no competent medical 
evidence showing that this disability is related to any in-
service disease or injury.  Consequently, the Board finds 
that the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for vasculitis and encephalopathy is 
denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


